DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 10/01/2019.
Claims 1-20 are pending. Claims 1, 11, and 20 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 10/01/2019.  This IDS has been considered.

Specification Objections
6a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“Storage device and method of using sudden power off event to control system operation and system data movement”.
6b. 	The disclosure “Background” section does not discuss any meaningful problem to be solved or background information and is objected to. 37 C.F.R. 1.71(b) requires, “The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.” Applicant is reminded that helpful guidance, as to preparing an application disclosure, is provided in the MPEP under section 608. Notably, MPEP 608.01(c) provides exemplary use of the heading “Background of the Invention”.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
10.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over WOO (US 2016/0266795 A1), in view of  LEE (US 2014/0112082 A1). Further supported by KIM (US 2019/0252007 A1) for limitation analysis.
Regarding independent claim 1, WOO teaches a memory controller (Fig. 1: 1200 “memory controller”) configured to control a memory device (Fig. 1: 1100 “memory device”), 
the memory controller (Fig. 1: 1200) comprising: 
(Fig. 16: 1251 PON detecting unit & host combined, see para [0124], Fig. 15 repeated SPO or, PON detection) configured to sense an SPO event (Fig. 8: PON. See para [0124], Fig. 15 repeated SPO or PON detection) and generate sensing information ((para [0012]: status information related to “number of received power off notice signals”) based on the SPO event (Fig. 8: PON); 
an SPO level determination unit (Fig. 1: 1200) configured to determine an SPO level based on the sensing information (Fig. 23 in context of para [0012]: status information related to “number of received power off notice signals” is compared against reference value to determine level. The limitation is further supported by KIM para [0084] and Fig. 7 where “…SPO… frequency value calculator…” is taught); 
a system data control unit (Fig. 8: 1250, Fig. 1: 1250: “meta data manager”) configured to determine system data to be written based on the SPO level (Fig. 23 in context of para [0012]: “…meta data manager, if the number of received power off notice signals is less than a sixth reference value, stores the meta log to the meta data region of the nonvolatile memory…”), and a write time point at which the system data is written (WOO apparatus and method configuration suggests time point defined by Fig. 23: S730[Wingdings font/0xE0]Yes), 
and generate a command for storing the system data at the determined write time point (WOO apparatus and method configuration suggests command & address associated with Fig. 23: S730[Wingdings font/0xE0]Yes. See para [0064]: “…controller 1200 may also be used to generate and communicate various command information (CMD) and address information (ADDR) related to the exchange of various data …”); and 
a system data storage (Fig. 8: 1240 RAM) configured to store the system data (see para [0097], para [0138]: “meta log stored in the RAM”, see  Fig. 13), 
WOO is silent with respect to the fact that system data storage includes a nonvolatile memory.
LEE teaches  - 
system data storage associated with controller includes a nonvolatile memory (para [0094]: e.g. MRAM employed to store system data. See Fig. 2: 300_1).
WOO and LEE are in analogous field of art of memory controller & associated circuitry for NAND flash storage device. The limitation is directed to utilizing non-volatile memory type memory instead of RAM for system data storage i.e. for memory controller information storage.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of LEE into the teaching of WOO such that MRAM can be employed to store system data in order to have improvements/ benefits in the apparatus e.g. “…MRAM may be used …characteristics such as fast read and write speeds, overwriting, compatibility …” (para [0094]).
Regarding claim 2, WOO and LEE teach the memory controller according to claim 1. WOO teaches wherein the SPO sensing unit stores, when a power is turned off, a power off time in the memory device (PON time stamp of a first power off occurrence in context of Fig. 15, Fig. 8), and wherein the SPO sensing unit receives, (prior event time stamp of a PON time stamp of a second power off occurrence in context of Fig. 15, Fig. 8), and generates the sensing information based on the power off time (Limitation is directed to SPO frequency which is further taught by KIM SPO frequency calculation scheme).
Regarding claim 3, WOO and LEE teach the memory controller according to claim 1. WOO teaches wherein when, the sensing information includes information about the number of times the SPO event has occurred for a reference time (para [0178]: “…number of received PON signals for a length of time…”, see also para [0137]), the number of times the SPO event has occurred is increased, the SPO level is increased (see para [0012] in context of Fig. 23: S710-S730. The limitation is further supported by KIM’s SPO frequency calculation scheme, Fig. 7 and para [0085]-para [0089] backup operations).
Regarding claim 4, WOO and LEE teach the memory controller according to claim 1. WOO teaches wherein when, the sensing information includes information about a period at which the SPO event occurs (predetermined length of time or reference time, see para [0178] and para [0137]. See also Fig. 23: S710-S730), 
the period at which the SPO event occurs is decreased, the SPO level is increased (Limitation is directed to calculation/ manipulation of frequency of PON occurrence and triggering of data movement and can be deduced from Fig. 23: S710-S730. The limitation is further supported by KIM’s SPO frequency calculation scheme, Fig. 7 and para [0085]-para [0089] backup operations).
Regarding claim 5, WOO and LEE teach the memory controller according to claim 1. WOO teaches wherein, when the SPO level is increased, the number of types of system data to be written is increased (Fig. 15: meta log1, …meta log3… and see para [0061]. The limitation is further supported by KIM’s SPO frequency calculation scheme, Fig. 7 and para [0085]-para [0086] backup operations e.g. boot and other operations).
Regarding claim 6, WOO and LEE teach the memory controller according to claim 1. WOO teaches wherein, when the SPO level is increased, a time between write time points at which the system data is written is decreased, and wherein, when the SPO level is decreased, the time between write time points at which the system data is written is increased (Limitation is suggested and deduced from Fig. 15 meta data index scheme. The limitation is further supported by KIM’s SPO frequency calculation scheme, Fig. 7 and para [0085]-para [0086] backup operations).
Regarding claim 7, WOO and LEE teach the memory controller according to claim 1. WOO teaches wherein the SPO level determination unit updates the SPO level (Fig. 8 in context of para [0095], para [0012]) in response to a request of a host (in context of para [0095], Fig. 8 and Fig. 15: PON signal from host).
Regarding claim 8, WOO and LEE teach the memory controller according to claim 1. WOO teaches wherein the SPO level determination unit updates the SPO level after a predetermined reference time has passed (in context of Fig. 8 and Fig. 15: after each cycle of meta log writing).
Regarding claim 9, WOO and LEE teaches the memory controller according to claim 1. WOO teaches wherein, when the SPO event occurs after the system data has (para [0113], para [0114]: recover mapping information).
Regarding claim 10, WOO and LEE teach the memory controller according to claim 1. WOO teaches wherein the command for storing the system data is generated before a write operation of the memory device is performed (WOO apparatus and method configuration suggests command & address associated with Fig. 23: S730[Wingdings font/0xE0]Yes. See para [0064]: “…controller 1200 may also be used to generate and communicate various command information (CMD) and address information (ADDR) related to the exchange of various data …”).
Regarding independent claim 11, WOO teaches a method of operating a memory controller (system data exchange method using Fig. 1: 1200 “memory controller”) configured to control a memory device (Fig. 1: 1100 “memory device”), the method comprising: 
sensing a sudden power off (SPO) event and generating sensing information based on the SPO event (Fig. 23, Fig. 15, Fig. 16 in context of para [0012], para [0124]); 
determining an SPO level based on the sensing information (Fig. 23 in context of para [0012]); 
determining system data to be written (Fig. 23 in context of para [0012]: meta log) and a write time point at which the system data is written (suggested time point defined by Fig. 23: S730[Wingdings font/0xE0]Yes) , based on the SPO level (Fig. 23 in context of para [0012]); and 
(suggested command & address associated with Fig. 23: S730[Wingdings font/0xE0]Yes. See para [0064]: “…controller 1200 may also be used to generate and communicate various command information (CMD) and address information (ADDR) related to the exchange of various data …”).
WOO is silent with respect to a method of employing nonvolatile memory for  storing system data.
LEE teaches  - 
Method employing nonvolatile memory for  storing system data  (para [0094]: e.g. MRAM employed to store system data).
WOO and LEE are in analogous field of art of memory controller & associated circuitry for NAND flash storage device. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of LEE into the teaching of WOO such that method employing nonvolatile memory for storing system data can be employed in order to have improved operational reliability (para [0094]).
Regarding claim 12, WOO and LEE teach the method according to claim 11, wherein the generating of the sensing information comprises: storing, when a power is turned off, a power off time in the memory device, and receiving, when the power is turned on, the power off time from the memory device, and generating the sensing information based on the power off time.
(See claim 2 rejection analysis)
Regarding claim 13, WOO and LEE teach the method according to claim 11, wherein the generating of the sensing information comprises generating information about a number of times the SPO event has occurred for a reference time, and wherein the determining of the SPO level comprises determining the SPO level such that, as the number of times the SPO event has occurred is increased, the SPO level is increased.
(See claim 3 rejection analysis)
Regarding claim 14, WOO and LEE teach the method according to claim 11, wherein the generating of the sensing information comprises generating information about a period at which the SPO event occurs, and wherein the determining of the SPO level comprises determining the SPO level such that, when the period at which the SPO event occurs is decreased, the SPO level is increased.
(See claim 4 rejection analysis)
Regarding claim 15, WOO and LEE teach the method according to claim 11, wherein, in the determining of the system data to be written and the write time point, when the SPO level is increased, the number of types of system data to be written is increased.
(See claim 5 rejection analysis)
Regarding claim 16, WOO and LEE teach the method according to claim 11, wherein, in the determining of the system data to be written and the write time point, when the SPO level is increased, a time between write time points at which the system data is written is decreased, and when the SPO level is reduced, the time between write time points at which the system data is written is increased.
(See claim 6 rejection analysis)
Regarding claim 17, WOO and LEE teach the method according to claim 11, wherein the determining of the SPO level comprises determining an updated SPO level in response to a request of a host. 
(See claim 7 rejection analysis)
Regarding claim 18, WOO and LEE teach the method according to claim 11, wherein the determining of the SPO level comprises determining an updated SPO level after a predetermined reference time has passed.
(See claim 8 rejection analysis)
Regarding claim 19, WOO and LEE teach the method according to claim 11, wherein the generating of the command is performed before a write operation of the memory device is performed.
(See claim 10 rejection analysis)
Regarding independent claim 20, WOO teaches a storage device (Fig. 1: 1000) comprising: 
a memory device (Fig. 1: 1100) configured to store data; 
a memory controller (Fig. 1: 1200) configured to sense a sudden power off (SPO) event and determine an SPO level, and determine system data to be written based on the SPO level, and a write time point at which the system data is written; and 
a system data storage (Fig. 8: 1240 RAM) configured to store the system data (see para [0097], para [0138]), 

WOO is silent with respect to the fact that system data storage includes a nonvolatile memory.

system data storage associated with controller includes a nonvolatile memory (para [0094]: e.g. MRAM employed to store system data. See Fig. 2: 300_1).
WOO and LEE are in analogous field of art of memory controller & associated circuitry for NAND flash storage device. The limitation is directed to utilizing non-volatile memory type memory instead of RAM for system data storage i.e. for memory controller information storage.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of LEE into the teaching of WOO such that MRAM can be employed to store system data in order to have benefits e.g. “…MRAM may be used …characteristics such as fast read and write speeds, overwriting, compatibility …” (para [0094]).










Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure: US version of the prior arts submitted in the most recent IDS are: LEE (US 2018/0074711 A1): Fig. 1-Fig. 8 disclosure applicable for all claims. HAWANG (US 2017 /0308464 A1): Fig. 1-Fig. 15 disclosure applicable for all claims. It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825